Exhibit 99.1 CONTENTS CORPORATE INFORMATION 1 CHAIRMAN’S STATEMENT 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 FINANCIAL HIGHLIGHTS 7 - i - THIS PAGE INTENTIONALLY LEFT BLANK CORPORATE INFORMATION Independent Auditor Deloitte & Touche Legal counsel Morrison & Foerster LLP Palo Alto office 755 Page Mill Road Palo Alto, California, USA 94304 Maples and Calder PO Box 309 Ugland House Grand Cayman KY1-1104 Cayman Islands Board of Directors Executive Directors Sterling Du (Chairman, Chief Executive Officer) Chuan Chiung “Perry” Kuo (Chief Financial Officer) James Elvin Keim (Head of Marketing and Sales) Independent Non-executive Directors Michael Austin Teik Seng Tan Shoji Akutsu Lawrence Lai-Fu Lin Dinghuan Shi Ji Liu Depositary for American Depositary Receipts The Bank of New York Mellon Corporation ADR Division One Wall Street, 29th Floor New York, New York,USA 10286 Share Registrar Maples Fund Services (Cayman) Limited PO Box 1093 Boundary Hall, Cricket Square Grand Cayman KY-1102 Cayman Islands Corporate Headquarters Grand Pavilion Commercial Centre, West Bay Road PO Box 32331 SMB, George Town Grand Cayman, Cayman Islands Phone: (345) 945-1110 Fax: (345) 945-1113 Other Addresses 3118 Patrick Henry Drive Santa Clara, CA, USA 95054 Phone: (408) 987-5920 Fax: (408) 987-5929 11th Floor, 54, Sec 4, Minsheng East. Road Taipei, Taiwan 105 Phone: (886) 2-2545-9095 Fax: (886) 2-2547-1721 Registered office Maples Corporate Services Limited Ugland House, P.O. Box 309 Grand Cayman KY1-1104, Cayman Islands - 1 - CHAIRMAN’S STATEMENT TO OUR SHAREHOLDERS This past year our business increased in several important areas. Our revenue and GAAP EPS per ADS from continuing operations grew from $124.3 million and $0.10 in 2009 to $137.8 million and $0.63 in 2010.Our business increased proportionately to growth in core markets. The year began very strong as key OEM customers reacted favorably to stabilizing economies. However, this resulted in business that was front-end loaded to the first half of 2010 and moved the normal seasonal trends forward. In the second half of 2010, our industry experienced an inventory correction that endured through the year’s end. As I write this letter, the inventory correction appears to have run its course and left key markets in relatively healthy shape. This bodes well for unit growth in 2011. During 2010, our IC products for consumer electronic applications were a key area of focus. Both our CCFL inverter and LED driver ICs benefited from unit growth in large panel LCD applications. We enjoyed good adoption of our LED driver technology and O2Micro has clearly established itself as a next-generation leader in the market. Moreover, this should continue to benefit the company in future years as LED driver adoption expands in the LCD display markets where O2Micro is already an incumbent. From an end market perspective, we grew along with units in the LCD TV and LCD monitor markets. We also pursued new power management applications in the camcorder market and secured our first design wins for our DC/DC and USB charger products. These power products have penetrated leading Japanese consumer electronics companies and opened up new target markets to our company. In this sense, we have successfully expanded the breadth of our consumer footprint. Our computer segment continues to be another area of focus. We maintained strong market share in backlighting applications and grew even faster in DC/DC and charger products. Furthermore, we had significant design wins in our PCI Express family, where we have recently included first time support for the new UBS 3.0 standard. All of our business lines in the computer segment have good momentum and we are confident in the outlook for unit growth and market share gains in 2011. We are also working to increase our silicon content per unit and grow this segment faster than the overall company. In this sense, we are expanding the depth of our product footprint. The industrial segment is also very important. Our lighting and battery management ICs are gaining good traction in various end-market applications. Our battery management products are growing in the power tool market and we continue to develop opportunities in the automotive sector. At the same time, we have begun to penetrate the automotive sector with our LED driver in headlight and taillight applications. In addition, we have also established key partnerships to bring our LED driver controller ICs to commercial and general lighting markets. We have secured customers in Japan and China for general lighting and continue to develop relationships to support long-term growth in this emerging market. As we look backward on 2010, we have built a solid foundation in our core consumer, computer, and industrial segments. This foundation leverages our power management expertise into both new and core markets. This expertise is also becoming increasingly important because the basic notebook architecture is being utilized more pervasively across various consumer electronic devices. Our move to supply our DC/DC and charger ICs to the camcorder market is a first step in this direction. However, the total opportunity for our power products is much larger and addresses the full range of devices running common operating systems and notebook architectures, such as tablets, game consoles, smart phones, and other units. In essence, we see numerous markets developing for our power ICs, which should allow us to continue to expand both the breadth and the depth of our key market segments. For all of these reasons, I am optimistic that our company has a bright future. Sterling Du Chairman of the Board and Chief Executive Office - 2 - O2Micro International Limited and Subsidiaries Consolidated Financial Statements as of December 31, 2010 and 2009 and for the Three Years Ended December 31, 2010, 2009 and 2008, and Report of Independent Registered Public Accounting Firm - 3 - - 4 - - 5 - FINANCIAL HIGHLIGHTS O2MICRO INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In Thousand US Dollars, Except Per Share Amounts and Share Data) December 31 ASSETS CURRENT ASSETS Cash and cash equivalents (notes 4 and 5) $ $ Restricted cash Short-term investments (notes 4 and 6) Accounts receivable, net (note 7) Inventories (note 8) Prepaid expenses and other current assets (note 9) Total current assets LONG-TERM INVESTMENTS (notes 4 and 10) PROPERTY AND EQUIPMENT, NET (note 11) OTHER ASSETS Intangible assets, net (note 12) Restricted assets - Other assets (note 13) Total other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Notes and accounts payable $ $ Income tax payable Accrued expenses and other current liabilities (note 14) Total current liabilities OTHER LONG-TERM LIABILITIES Accrued pension liabilities (note 16) Long-term income tax payable (note 15) Other liabilities Total long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (notes 19 and 20) SHAREHOLDERS’ EQUITY Preference shares at $0.00002 par value per share; Authorized – 250,000,000 shares; - - Ordinary shares at $0.00002 par value per share; Authorized – 4,750,000,000 shares; Issued and outstanding –1,675,021,100and 1,809,461,200 shares as of December 31, 2010 and 2009, respectively 34 36 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock – 5,000,000 shares and nil as of December 31, 2010 and 2009, respectively ) - Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. - 6 - O2MICRO INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (In Thousand US Dollars, Except Per Share Amounts and Share Data) Years Ended December 31 NET SALES $ $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES (INCOME) Research and development (a) Selling, general and administrative (a) Goodwill impairment - - Write-off of prepayment to foundry services - - Litigation income - - ) Total operating expenses INCOME FROM OPERATIONS NON-OPERATING INCOME (EXPENSES) Interest income Impairment loss on long-term investments (note 10) - - ) Foreign exchange gain (loss), net ) 31 ) Other, net 30 97 Total non-operating income (expenses) ) INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAX ) INCOME TAX EXPENSE (note 15) NET INCOME (LOSS) FROM CONTINUING OPERATIONS ) LOSS FROM DISCONTINUED OPERATIONS, NET OF TAX (a) NET INCOME (LOSS) ) ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign currency translation adjustments Unrealized gain (loss) on available-for-sale securities ) Unrealized pension gain (loss) ) 9 ) Total other comprehensive income (loss) ) COMPREHENSIVE INCOME (LOSS) $ $ ) $ ) (Continued) - 7 - O2MICRO INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (In Thousand US Dollars, Except Per Share Amounts and Share Data) Years Ended December 31 BASIC EARNINGS (LOSS) PER SHARE (note 18) Continuing operations $ $
